Citation Nr: 1550595	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.

2.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from July 1973 to March 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded these claims for additional development of the record in June 2012, September 2013, and September 2014.  The ordered development was completed, and the matters were returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing held in Providence, Rhode Island.  In a September 2015 letter, the Veteran was informed that the VLJ who conducted that hearing is no longer employed by the Board, and was informed that, generally, the law requires that the VLJ who conducts a hearing on appeal, must participate (i.e., sign) any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

The letter asked whether the Veteran wished to have a new hearing before a current VLJ, and in a notice received later in September 2015, he requested to participate in a video teleconference hearing before a new VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video teleconference hearing before a member of the Board, to be conducted at a VA Regional Office.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




